Citation Nr: 1423031	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left elbow disability, to include medial and lateral epicondylitis (claimed as left elbow pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the Veteran's request to reopen a claim for service connection for a left elbow disability.  

According to a June 2011 statement of the case (SOC), the RO reopened the Veteran's claim for service connection for left elbow disability, but denied the underlying issue on the merits.  Irrespective of the RO's action, however, the Board must decide whether new and material evidence has been received sufficient to reopen the claim for service connection for a left elbow disability prior to considering the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been recharacterized as set forth on the title page to reflect this and the medical evidence of record.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 

FINDINGS OF FACT

1.  In July 1994, the RO denied entitlement to service connection for a left elbow disability; the decision is final.

2.  Additional evidence received since the RO's July 1994 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for a left elbow disability, and raises a reasonable possibility of substantiating this claim.

3.  The current left elbow disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The RO's July 1994 denial of service connection for a left elbow disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the final July 1994 decision is new and material, and the claim for service connection for a left elbow disability is reopened.  38 U.S.C.A. 
§§ 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156 (2013).

3.  A left elbow disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.316 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

Here, a letter dated in January 2010 complied with VA's duty to notify the Veteran with regards to his claim to reopen the previously denied issue of entitlement to service connection for a left elbow disability.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran of the basis for the prior final denial of his left elbow claim.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service, federal, VA, and private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  

The Veteran was afforded a January 2012 VA elbow and forearm examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran essentially contends that the January 2012 VA physical examination is inadequate in that the examiner did not conduct strength testing of the left elbow.  See Hearing Transcript at 11-13.  The Board finds that the VA examination and opinion are adequate.  The examiner reviewed the claims file and provided a detailed review of the evidence of record, as well as a lengthy report of the interview and evaluation of the Veteran.  Notably, the VA examiner assessed muscle strength of the upper extremities. 

The Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2012 hearing, the VLJ identified the issue on appeal.  Testimony was solicited regarding the Veteran's left elbow.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

II.  New & Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In December 1993, the Veteran filed a claim of service connection for a left elbow disability.  In July 1994, the RO denied entitlement to service connection, finding no evidence of a current disability.  The rating decision was accompanied by a notice letter.  The Veteran did not file a notice of disagreement (NOD), and the July 1994 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In December 2009, the Veteran submitted a request to reopen his claim of service connection for a left elbow disability.  

In reaching the conclusion that the July 1994 decision is final, the Board is cognizant of Bond v. Shinseki, 659 F.3d 1362 (2011), which found that 38 C.F.R. 
§ 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, no new evidence pertinent to the issue of entitlement to service connection for a left elbow disability was received between the July 1994 rating decision and the December 2009 claim.  The July 1994 rating decision is thus final. 

Relevant evidence submitted since the July 1994 rating decision includes private treatment records that contain a currently diagnosed left elbow disability.  This additional evidence is new (as it was not considered by the RO in July 1994) and directly addresses the unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a left elbow disability is warranted.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records (STRs) establish that the Veteran was first treated for left elbow pain in January 1988.  X-rays were normal.  The Veteran received a one-week profile.  A February 1988 physical therapy note shows that a left elbow examination was normal.  April 1988 X-rays were also normal; the diagnosis was epicondylitis.  The Veteran's left elbow was noted to have slowly improved in May 1988.  A July 1988 physical therapy note shows that the Veteran reported left elbow pain of one year's duration.  In August 1988, the Veteran reported "feeling somewhat better."  He was diagnosed with possible Brachialis strain.  It was noted in September 1988 that there had been no significant response to physical therapy, at which time the Veteran received a one-month profile.  

An October 1988 bone scan revealed a focal area of increased activity in the proximal left radius, which corresponded to an area of bony sclerosis in the same location on the X-ray films.  There was also slight increased activity in the region of the left olecranon.  It was noted that "neither of these foci appear to represent any active or destructive bony process" but, rather, were "probably related to mild secondary mechanical/stress changes."  The clinician determined that the focal area of activity in the left proximal radius might be related to an old bone infarct, although he noted that "there [sic] are more typically nonreactive on radionuclide scan."  The clinician determined that further radiographic or diagnostic evaluation was not necessary "given the benign appearance of the plain films and changes on the present bone scan."  The diagnosis was "left arm pain, undetermined etiology."  The Veteran's profile was extended until January 1989.

The May 1993 retirement examination contains a normal clinical evaluation of the upper extremities; there is no mention of any left elbow problems on the accompanying medical history report, although the Veteran noted several other disabilities.

A January 1994 VA examination report shows that the Veteran reported developing left elbow pain "[a] couple of years ago."  He stated that it did not feel as strong as the other side and was painful at times.  Physical examination of the left elbow was normal.  X-rays were also normal.  No diagnosis was provided.

Post-service treatment records from Elmendorf Air Force Base (AFB) dated in April 2007 show that the Veteran gave a thorough medical history that included a list of various sports related injuries.  No mention was made of the left elbow.  

Private treatment records from the Providence Family Medicine Center dated in September 2008 show that the Veteran was treated for left lateral elbow pain.  He was working as a truck driver at that time.  There was significant tenderness along the left lateral epicondyle.  In March 2009, the Veteran reported left elbow pain of one year's duration.  At that time, he reported having lacerated his left elbow on some aluminum "about 10 years ago" while constructing a door frame.  He wondered if some aluminum was imbedded in his elbow.  There was point tenderness over the lateral epicondyle with reproducible pain.  The clinician noted a well-healed scar.  X-rays revealed no evidence of a metal or foreign body.  The diagnosis was lateral epicondylitis.

A June 2009 correspondence form Dr. S.C. at the Providence Family Medicine Center indicates that he had treated the Veteran since September 2007, and that the Veteran had suffered from left elbow pain during that time. He noted that lateral epicondylitis "is a repetitive use injury that accumulates over many years of repetitive trauma."  He opined that "it is as likely as not that this is related to repetitive use trauma that [the Veteran] suffered during prior employment."
  
In December 2009, the Veteran filed a request to reopen a claim for service connection for a left elbow disability.  

Elmendorf AFB treatment records dated from July 2010 to September 2010 show that the Veteran gave a history of chronic left medial epicondylitis, with onset in the 1980s and 1990s.  He reported that this condition became "40% worse over the subsequent years."  X-rays were normal.

A January 2011 private treatment record from Dr. M.G.M shows that the Veteran reportedly developed medial and lateral elbow pain while working as an engineer assistant in the military and had had left elbow pain "on and off ever since."  He denied any specific injury.  There was exquisite tenderness of the medial epicondyle and the lateral extensor origin.  X-rays were normal.  The diagnosis was left elbow medial and lateral epicondylitis, more consistent with an enthesopathy.  A May 2011 MRI revealed "only a little bit of fluid at the medial epicondyle."  In August 2011, the doctor noted that the Veteran's rheumatology workup was negative.  He assessed "persistent left tennis elbow symptoms but stable exam elbow and negative MRI, symptoms for many years."

A January 2012 VA elbow and forearm examination report shows that the Veteran complained of left elbow pain "off and on" since 1986-1991.  He denied a specific injury.  The diagnosis was chronic medial and lateral epicondylitis, enthesopathy.  The examiner reviewed the claims file, to include STRs and Dr. M.G.M.'s treatment records.  He opined that the Veteran's left elbow disability "was less likely as not" incurred in or caused by the Veteran's service.  He noted that the Veteran had an enthesopathy, which is a pathological process at the sites of tendinous, ligamentous or articular capsule attachment to bone and can be inflammatory, degenerative, crystalline, or metabolic.  He stated that "MRI suggests the degenatory since the labs test done this year by [Dr. M.G.M.] were negative for arthritis or inflammation."  He acknowledged treatment of left elbow pain between January to October 1988, but noted that there were no STRs with respect to the left elbow after that time.  He also noted that the Veteran's health was good at the separation examination, and that his left elbow was found to be normal by the July 1994 VA examiner.

During the January 2012 hearing, the Veteran testified that he was an engineering assistant during service and that his duties consisted of "construction management, drafting, surveying, soils, pavement testing analysis" in support of airfield pavement evaluations.  Hearing Transcript at 14.  He did primarily drafting work from 1993 to 2006, and "only really started the physical stuff, in and out of my vehicle and doing construction management since . . . 2006."  Id. at 15.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).

The probative evidence of record does not relate the Veteran's left elbow disability to his military service.  The Veteran's assertion of recurrent left elbow pain since active service, while competent, is not credible.  Specifically, he has provided inconsistent statements with respect to his history of left elbow pain.  He did not report any left elbow problems on his May 1993 medical history report.  In March 2009, the Veteran reported a post-service left elbow injury, specifically a laceration, and a physical examination revealed a well-healed scar.  However, he denied any prior left elbow injury in January 2011 and January 2012.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of recurrent left elbow pain since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, the post-service medical evidence does not reflect treatment related to the left elbow for approximately 15 years following the Veteran's service.  Specifically, a left elbow disability was not shown until 2009.  The Veteran filed claims for compensation after the initial 1993 claim and prior to the current claim, but did not mention the left elbow.  The lack of any evidence of recurrent left elbow symptomatology for many years between service and the initial findings or documented complaints of a left elbow disability weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the left elbow was normal upon VA examination in July 1994.  

Finally, the Veteran did not claim continuity of left elbow pain until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than the Veteran's previous more contemporaneous medical history.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The evidence of record supports the January 2012 VA examiner's negative nexus opinion.  He discussed the in-service treatment records, considered the Veteran's assertion of continuity, and gave a rationale for his opinion.  His opinion is assigned significant probative weight.  The Board acknowledges Dr. S.C.'s June 2009 opinion that "it is as likely as not" that the Veteran's current left elbow disability is related to repetitive use trauma suffered during prior employment.  However, it is unclear whether the doctor was referring to the Veteran's military employment or his civilian employment.  The Veteran has worked as a drafter, a construction manager, and a truck driver since his 1993 discharge.  Therefore, the Board does not find the positive nexus opinion probative.

The Board has weighed the Veteran's statements as to recurrent left elbow pain and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his own previous histories of onset of symptoms given after service, and the January 2012 VA examiner's opinion.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuous symptoms since service separation.  Thus, service connection for a left elbow disability is not warranted.

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material sufficient to reopen a previously denied claim of service connection for left arm pain at elbow having been received, the application to reopen is granted.  

Service connection for a left elbow disability, to include medial and lateral epicondylitis (claimed as left elbow pain), is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


